Citation Nr: 1820299	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-33 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent since February 1, 2012 for adhesive capsulitis, right shoulder, with history of recurrent dislocation (right shoulder adhesive capsulitis), exclusive of periods of temporary total evaluations.

2.  Entitlement to a disability rating in excess of 10 percent for surgical scars of the right shoulder as a result of three surgical procedures including one arthroscopic procedure.

3.  Entitlement to service connection for right upper extremity neuropathy, including as secondary to his service-connected right shoulder dislocation.

4.  Entitlement to service connection for left upper extremity neuropathy (also claimed as nerve condition in neck), including as secondary to his service-connected right shoulder dislocation. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1995 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Baltimore, Maryland.

In regards to the Veteran's increased rating claims for his service-connected right shoulder adhesive capsulitis and right shoulder surgical scars, the Board notes that the period on appeal begins on February 1, 2012 as the May 2013 rating decision granted a temporary 100 percent disability rating for the Veteran's service-connected right shoulder dislocation due to surgery, from October 27, 2011 to February 1, 2012, with a return to a 40 percent disability rating thereafter.  The Veteran filed a September 2013 notice of disagreement for all of his issues on appeal, without specificity.  In January 2016, his representative filed a Certification of Appeal to the Board that included an increased rating claim of "right shoulder," without explanation as to which service-connected right shoulder disability he was certifying.  Additionally, during his April 2017 hearing, the Veteran's representative clarified that the right shoulder adhesive capsulitis increased rating claim was before the VLJ, upon review of the claims presented for the hearing.  Therefore the Board has determined that the Veteran's September 2013 notice of disagreement was an indication that he disagreed with the 40 percent disability claim, effective February 1, 2012, for his service-connected right shoulder adhesive capsulitis, as well as the rating for his right shoulder surgical scars.  The Board has thus characterized the claim as one for an increased rating for the Veteran's service-connected right shoulder adhesive capsulitis, as stated on the title page.  

In April 2017, the Veteran testified in a Video Conference hearing before the undersigned.  A transcript of the hearing is associated with the record.

The issue of right upper extremity neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's adhesive capsulitis, right shoulder, with history of recurrent dislocation was manifested by at least 50 degrees of abduction, and at least 80 degrees of flexion.

2.  For the entire period on appeal, the Veteran's residual scars from surgery of the right shoulder, was manifested by three scars.

3.  When measured in February 2013, the first scar was 11 cm by 1 cm; the second scar was 1 cm by less than 1 cm; and the third scar was 1 cm by less than 1 cm.  

4.  When measured in July 2014, the first scar was 13 cm by 1 cm; the second scar was 1/2 cm by 1/2 cm; and the third scar was 1.5 cm by 1 cm.  

5.  The texture of the scars was devoid of keloid formation and the scars were stable.  The scars were superficial, not deep, and non-linear.  There was no limitation of motion attributable to the scars.  There was no functional impact due to the scars.

6.  The evidence of record does not support a finding that the Veteran has a current diagnosis for left upper extremity neuropathy.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a disability rating in excess of 40 percent for the service-connected right shoulder adhesive capsulitis have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.1 -4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes5201-5203 (2017).

2.  For the entire period on appeal, the criteria for a disability rating in excess of 10 percent for the service-connected right shoulder surgical scars have not been met.  38 U.S.C. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2017).

3.  The criteria to establish service connection for left upper extremity neuropathy have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings Claims - Right Shoulder Disabilities

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2011) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Right Shoulder Adhesive Capsulitis

The Veteran is currently rated at 40 percent under Diagnostic Code 5201-5203 for right shoulder adhesive capsulitis.  Under Diagnostic Code 5201 (limitation of motion), a 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the major side.  Under DC 5203, impairment of the clavicle or scapula is rated.  A 10 percent rating is warranted for nonunion without loose movement, or for malunion.  A 20 percent rating is warranted for nonunion with loose movement, while a 20 percent rating is warranted for dislocation.  38 C.F.R. 
§ 4.71a.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The medical evidence of record shows that the Veteran is right-handed and as such, major, as opposed to minor, hand disability ratings are applicable.  38 C.F.R. § 4.69.

In July 2012, the Veteran was afforded a VA examination.  The examiner noted that his shoulder had dislocated once after his 2011 surgery, and that he could only use his right arm for restricted activity and limited use.  The Veteran reported that his right arm was painful, jerked, popped, and was numb.  He denied taking any prescribed or over-the-counter medication, and preferred only using marijuana as pain relief.  He reported flare-ups, describing shoulder popping if he moved his arm.  

On physical examination, the examiner could not conduct range of motion testing as the Veteran declined to move the joint, explaining that he did not want his symptoms to worsen.  Therefore, abduction and flexion of the right shoulder was also not tested.  No functional loss or impairment, localized tenderness, pain on palpation, or guarding was noted.  A history of subluxation was not found.  Additionally, no ankylosis was found, and the examiner noted that the Veteran never had a history of ankylosis.

During his February 2013 VA examination, the Veteran reported that his right shoulder locked up with difficulty in movement during flare-ups.  He also reported that he was unemployed due to his right shoulder disability.  The Veteran reported that his right shoulder impacted his ability to work because it prevented him from heavy lifting due to pain; had decreased mobility; and difficulty with pulling and reaching.  The VA examiner opined that the Veteran was capable of performing work with accommodations, light work, and sedentary work, as his right shoulder disability did not preclude him from sitting and performing light desk type work.

On physical examination, range of motion testing revealed flexion to 80 degrees with objective evidence of painful motion at 20 degrees; and abduction to 50 degrees with objective evidence of painful motion at 35 degrees.  At 0 degrees there was external rotation to 10 degrees with pain at 10 degrees; and internal rotation to 20 degrees with pain at 20 degrees.  There was no additional limitation in range of motion after repetitive-use testing.  The Veteran's right upper extremity was found to have less movement than normal, weakened movement, excess fatigability, and pain on movement.  Additionally, localized tenderness or pain on palpation, and the Veteran's history of subluxation was noted.  Due to the subluxation, he guarded all of his arm movements.  No ankylosis was found.  The Veteran tested positive on the Hawkins' Impingement Test, Crank Apprehension and Relocation Test, and Cross-Body Adduction Test.  No x-rays were taken to note degenerative arthritis or traumatic arthritis.

In July 2014, the Veteran was afforded another VA examination.  Here, he complained of severe right shoulder pain, and numbness and paresthesia of the right hand with limited range of motion.  During a flare-up, he reported he could not move his arm.  He confirmed that he was right-handed.  The Veteran reported that he sold firearms online, and the VA examiner opined that the shoulder condition did not affect this job as his duties are not compromised by the Veteran's functional limitation of reduced range of motion.

On examination, range of motion testing revealed flexion to 80 degrees with painful motion starting at 80 degrees; and abduction to 80 degrees with painful motion starting at 80 degrees.  Localized tenderness or pain on palpation of the right shoulder was noted.  No guarding or ankylosis was found.  Hawkins' Impingement Test, Empty-Can Test, and External Rotation/Infraspinatus Strength test was positive.  Lift-off subscapularis test was positive.  There was no history of mechanical symptoms.  There was no history of subluxation of the glenohumeral (scapulohumeral) joint.  Crank apprehension and relocation test was negative.  Cross-body adduction test was positive.  X-rays done in July 2014 showed anchor screws in the right humeral head and glenoid region without significant change; scattered degenerative changes, and a Hill-Sachs deformity was again noted.  Enlarging heterotopic ossification was also noted inferior to the glenohumeral joint.
During the April 2017 hearing, the Veteran testified that he lost use of his right arm from the shoulder down to the elbow, and thus mainly used his left arm to do daily activities such as dressing himself.  He also did not lift his right shoulder because he is scared of dislocating it again.  The Veteran testified that as his condition worsened, he also lost more motion, movement, and weakness.  Physical therapy exercises assigned to him did not help his situation.

In April 2017, the Veteran was afforded another VA examination.  The Veteran reported right shoulder pain, and stated he used oxycodone for treatment.  The Veteran confirmed that he was right-handed and reported no flare-ups or functional loss.  Functionally, the examiner found the Veteran was only capable of doing sedentary work due to his condition, as the Veteran was unable to lift heavy items nor was he able to raise his right arm over shoulder height.

On physical examination, range of motion testing showed flexion to 90 degrees; abduction to 90 degrees; external rotation 50 degrees; and internal rotation to 50 degrees.  Pain was noted during rest/non-movement.  The range of motion contributed to functional loss as the Veteran was unable to lift his shoulder more than 50 percent.  Forward flexion and abduction muscle strength was measured as 4/5 due to the Veteran's right shoulder condition.  Localized tenderness or pain on palpation was noted on the acromion.  Evidence of pain with weight-bearing and crepitus was found.  The Veteran was able to perform repetitive-use testing with no additional loss of function or range of motion.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  No muscle atrophy or ankylosis was noted.  The Veteran's clavicle, acromioclavicular (AC) joint, and sternoclavicular joint affected the glenohumeral joint, and there was tenderness on palpation of the AC joint.  A humerous condition was also found to affect the range of motion of the glenohumeral joint.  

The examiner diagnosed the Veteran's right shoulder with a labral tear including superior labra anterior-posterior lesion (SLAP); degenerative arthritis; osteochondromatosis; and adhesive capsulitis, right shoulder, with history of recurrent dislocation.  Furthermore, the VA examiner remarked that there was no acute fracture or dislocation but there was diffuse osteopenia.  She also found loss of joint space, and found a 2 cm by 1.4 cm calcified structure within the joint space that is most likely representative of the osteochondromatosis.  Finally, the VA examiner opined that the Veteran's diagnosis of degenerative arthritis in his right shoulder is a progression of the Veteran's service connected right shoulder adhesive capsulitis.

Given the evidence of record, the Board finds that a disability rating greater than 40 percent for the period on appeal is not warranted.  Under Diagnostic Code 5203, a 20 percent rating is the highest rating possible so an increased rating under Diagnostic Code 5203 would not apply.  The evidence additionally does not show an increased rating is warranted under Diagnostic Code 5201 as there is no evidence of limitation of the arm to 25 degrees from the side.  The February 2013 VA examination report noted abduction to 50 degrees and flexion to 80 degrees; the July 2014 VA examination noted abduction to 80 degrees and flexion to 80 degrees; and the April 2017 VA examination noted abduction to 90 degrees and flexion to 90 degrees.  Furthermore, a 40 percent rating is the highest schedular evaluation available for limitation of motion of the shoulder without ankylosis.  There is no evidence that the Veteran has ankylosis of the scapulohumeral articulation to warrant a higher rating under Diagnostic Code 5200 (ankylosis of the scapulohumeral articulation).  Anklyosis is defined as immobility and consolidation of a joint disease due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As noted above, in the Veteran's medical history and three VA examinations stated that ankylosis was never found.  

A higher rating under Diagnostic Code 5202 requires recurrent dislocation of the scapulohumeral joint.  The Board notes that the February 2013 VA examiner noted that the Veteran had a history of recurrent dislocation manifested by guarding of the entire right arm.  However, this is the only note in the entirety of the Veteran's medical record to reach the threshold for a higher rating under Diagnostic Code 5202 during this appeals period.  In light of this, the Board considers this opinion an outlier and not representative of a sustained disability level which would warrant the rating.  

Finally, while there is evidence of arthritis in the right shoulder, pursuant to Diagnostic Code 5010, arthritis due to trauma and substantiated x-ray findings is to be evaluated based on the limitation of motion of the joint under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Where there is x-ray evidence of arthritis and limitation of motion, but not to a compensable degree, a 10 percent rating is assigned for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The shoulder is considered a major joint.  38 C.F.R. § 4.45.  Ratings for arthritis cannot be combined with ratings based on limitation of motion of the same joint.  As discussed above, while the Veteran has arthritis in his right shoulder, this has been already been taken into consideration under Diagnostic Codes 5201-5203, of which his right shoulder adhesive capsulitis is rated under.  Therefore, a 20 percent rating is not warranted under Diagnostic Code 5003 because pyramiding is not permitted.  See 38 C.F.R. § 4.14. 

In denying further separate or higher ratings, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as preponderance of the evidence is against such aspects of the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107, 38 C.F.R. § 4.3, 4.7.

Right Shoulder Scar

The Veteran's right shoulder scar is currently rated at 10 percent under Diagnostic Code 7804.

Scars, other than of the head, face, or neck, are to be rated under Diagnostic Codes 7801 to 7805.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective for claims filed on or after October 23, 2008.  As the most recent rating was awarded as of May 28, 2013, and there is no evidence prior to such date that his scarring was symptomatic, only the amended regulations are applicable to his claim.

Under Diagnostic Code 7801, which governs scars, other than on the head, face, or neck, that are deep or cause limited motion, a 10 percent disability rating is assignable when the area or areas exceed six square inches (39 square centimeters).  A 20 percent disability rating is assignable when the area or areas exceed 12 square inches (77 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1), (2).

Under Diagnostic Code 7802, which governs scars other than the head, face, or neck, that are superficial and do not cause limited motion, a 10 percent disability rating is assignable for area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1), (2).

Under Diagnostic Code 7803, a 10 percent disability rating is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent disability rating is assignable for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent disability rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See38 C.F.R. § 4.68 of this part on the amputation rule.)  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2).

Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part. 38 C.F.R. § 4.118, Diagnostic Code 7804.

During the February 2013 VA examination for his right shoulder adhesive capsulitis, the Veteran was noted to have three scars.  The first scar was located on the anterior axillary line and measured 11 cm in length and less than 1 cm in width.  The second scar was located on the midline superior of his right shoulder and measured 1 cm in length and less than 1 cm in width.  The third scar was located on the posterior axillary line and measured 1 cm in length and less than 1 cm in width.  All three scars were devoid of keloid formation, well-healed, non-tender, and did not affect the joint movement.

In July 2014, the Veteran was afforded a VA examination for his scars.  The Veteran reported that his job was to sell firearms online, and the examiner opined that his scar does not affect his job as the Veteran had no functional impairment due to his scars.  The Veteran reported that one scar located on his anterior shoulder was painful, tender to the touch, but stable.  The examiner noted the Veteran had three scars on his right shoulder.  The first scar was located on the anterior proximal arm and measured 13 cm in length and 1 cm in width.  The second scar was located on the lateral superior arm and measured 1/2 cm in length and 1/2 cm in width.  The third scar was located on the right shoulder and measured 1.5 cm in in length and 1 cm in width.  The total approximate area of the first two scars was 13.25 square centimeters and the third scar was 1.5 square centimeters.  All three scars were described as superficial non-linear.  None of the scars were described as unstable, or painful and unstable.

During his April 2017 hearing, the Veteran testified that he had had five surgeries for his right shoulder, including when it was dislocated, and scar tissue was created after each surgery.  He described his scar as painful, with a burning sensation.  He testified that he had one scar running from the acromion to the armpit, and three additional scars from his arthroscopic surgery.

In April 2017, the Veteran was afforded another VA examination for his right shoulder adhesive capsulitis.  The VA examiner noted that the Veteran had surgical scars on his right shoulder as a result of three surgical procedures. 

Based on the evidence above, the Board concludes that the criteria for a rating in excess of 10 percent for the Veteran's right shoulder scars during the period on appeal have not been met.  During his February 2013 VA examination, his first scar measured 11 cm in length and less than 1 cm in width; the second scar measured 1 cm in length and less than 1 cm in width; and the third scar measured 1 cm in length and less than1 cm in width.  In the July 2014 VA examination, the Veteran's first scar measured 13 cm in length and 1 cm in width; the second scar measured 1/2 cm in length and 1/2 cm in width; and third scar measured 1.5 cm in length and 1 cm in width.  He reported to the July 2014 VA examiner that the shoulder on his scar was painful, tender to the touch, but stable.  Furthermore, the Veteran testified in his April 2017 hearing that one scar was painful.  Therefore, a 10 percent rating is warranted under Diagnostic Code 7804.  The next higher rating of 20 percent requires three or four unstable or painful scars, is not warranted as the evidence affirmatively shows that although the Veteran has three scars, only one was painful.  Accordingly, a 10 percent rating, but no higher, under Diagnostic Code 7804 is warranted.

The Board finds that separate ratings are not warranted under Diagnostic Codes 7800, 7801, 7802, or 7805, as the evidence affirmatively shows that his skin disorders have not resulted in scars or disfigurement of the head, face, or neck (7800); deep nonlinear scars (7801); superficial nonlinear scars covering at least 144 square inches (7802); or any functional loss (7805).

Again, in denying further separate or higher ratings, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as preponderance of the evidence is against such aspects of the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107, 38 C.F.R. § 4.3, 4.7.

II.  Service Connection Claim - Left Upper Extremity Neuropathy

The Veteran seeks secondary service connection for bilateral upper extremity neuropathy, due to his service-connected right shoulder adhesive capsulitis.  

The Board notes that for service connection to be granted, it is first and foremost a requirement that a current disability be present.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Jurisprudence from the U.S. Court of Appeals for Veterans Claims has, however, established that this first prong of the regulatory requirements can be established by a disability being present at any time during the appeal period.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board finds that the Veteran does not have a current disability for left upper extremity neuropathy, nor has a disability presented itself during the appeal period.

VA treatment records from June 1999 to February 2011 do not show complaints of, treatment for, or a diagnosis of left upper extremity neuropathy,   

In September 1999, the Veteran was afforded a VA examination for his right shoulder dislocation.  The examiner noted the Veteran's complaints of aching pain with decreased range of motion in his right shoulder, and some numbness in the thumb and middle finger of the Veteran's right hand.  The VA examiner opined that the left upper extremity was normal.

In May 2009, the Veteran underwent a cervical spine MRI and electromyography (EMG).  The radiologist opined that the MRI showed mild degenerative changes with central disc protrusion and marginal osteophytes nearly abutting but not compressing the cord at C5-C6; mild to moderate right foraminal stenosis at C5-C6; and no central stenosis disc herniation, or cord compression otherwise identified.  The EMG was found to be a normal study, and no electrodiagnostic evidence of cervical radiculopathy and focal neuropathy were found.  Under the impression section, the physician who ordered the MRI wrote a side note stating "arthritis hitting nerves in neck from arm, but no evidence of this on nerve study."  

In March 2013 the Veteran was afforded a VA examination for peripheral neuropathy.  Here, the VA examiner found no peripheral diagnosis and opined that the claimed condition was less likely than not proximately due to or a result of the Veteran's service-connected right shoulder dislocation.  The VA examiner stated that there was no evidence of peripheral nerve injury during his examination.  
 
Considering the evidence above, the Board finds that there is no current disability relevant to the claims of service connection for left upper extremity neuropathy.  Although his post-separation VA treatment records show complaints of neuropathy symptoms including numbing, tingling, and paresthesias, these involved his right side upper extremity.  No diagnosis of left upper extremity neuropathy was ever given for the Veteran's symptoms.  

Once again, in light of the above discussion, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit of the doubt rule does not apply, and service connection for these claims is denied.


ORDER

A disability rating greater than 40 percent for the period on appeal, for adhesive capsulitis, right shoulder, with history of recurrent dislocation, is denied.

A disability rating greater than 10 percent for surgical scars of right shoulder is denied.

Service connection for left upper extremity neuropathy is denied.





REMAND

The Veteran seeks secondary service connection for right upper extremity neuropathy, due to his multiple right shoulder surgeries.  Unlike the left upper extremity neuropathy claim, the Veteran was diagnosed with right upper extremity neuropathy in July 2011, as discussed below.

However, the March 2013 VA examiner found no peripheral neuropathy diagnosis for either left or right upper extremity.  Part of his rationale included discussing the May 2009 EMG findings which found the results to be be a normal study, and no electrodiagnostic evidence of cervical radiculopathy and focal neuropathy were found.  The March 2013 VA examiner erred when he failed to discuss a more recent EMG from July 2011.  Here, the Veteran underwent a nerve conduction study (NCS) and an EMG.  The nerve conduction study found that the Veteran had mild focal median neuropathy at the right wrist (mild right carpal tunnel syndrome) and a subtle lesion of the right axillary nerve.  Otherwise, there was no evidence of generalized neuropathy or plexopathy.  The EMG was deemed abnormal.  Evidence of chronic denervation was seen in the right supraspinatus, infraspinatus, and deltoid consistent with a long-standing C5 radiculopathy, or long-standing lesions of the right axillary and suprascapular nerves.  There was no evidence of active denervation.

Therefore, a remand is necessary for an addendum opinion, with the July 2011 EMG and NCS diagnosis taken into consideration.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall afford the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claim.  After obtaining any necessary authorization from the Veteran, all outstanding records must be obtained.

If any records cannot be obtained after reasonable efforts have been made, the AOJ shall issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

2.  Return the record to the March 2013 VA examiner.  If the March 2013 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner is to opine on the following:

(a)  Whether the Veteran has a right upper extremity neuropathy diagnosis.

(b)  If the answer to (a) is yes, is it at least as likely as not (50 percent or better probability) that the Veteran's right upper extremity neuropathy is related to his active duty service or any incident therein.

(c)  If the answer to (b) is that it is less likely than not, then is it at least as likely as not (50 percent or better probability) that the Veteran's right upper extremity neuropathy is caused or aggravated by (where aggravation is any increase in severity beyond the natural progress of the disability) his service-connected right shoulder adhesive capsulitis.

A complete rationale should be provided for all opinions provided.  If any requested opinion cannot be provided without resorting to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


